Per Curiam.
Petitioner seeks an alternative writ of mandamus to order .the trial court to dispose of his petition for Writ of Error Coram, Nobis which he alleges he filed in said court on or about February 7, 1958. His petition here must be denied for failure to. prosecute the same in the name of the State of Indiana, and for failure to comply with Rule -2-35 as to certified copies of the proceedings in the trial court. Lester v. Grant Circuit Court (1948), 226 Ind. 186, 78 N. E. 2d 785.
Petition denied.
Note.—Reported in 151 N. E. 2d 811.